II   OFFICE OF THE A’ITORNEY GENERAL OF TEXAS
                                                         23:




Ron. 0. 7. 8. Ell.in&fmb%ze 2


          "If aatual flat tlma senrd is
     more than 10 years end 1088 then 20
     pars                                e 75.00
          “it aotuel flat tlme served is
     over 20 years                       s100.00
           Tn eddItIo3to the pa9zaent11
                                     shown abom,
     the primmer ehcill
                      also rocelvethe preeorlbed
     clothlnufor zelaeeeon diroherge.
          *in cot-.putlqan lnmtO*B flat t&c43or
                  served, you shaul& fl@;uro
     tina uotccilly                         rraa
     the date lm wcm oentenoed,    and not fron   the
     date he wea receivedat the penIteatIer9.


          *Ifhena prl6ooaerreoolvesa Condltlonal
     Pardon or Parole, regmdleor of when he 1s
     releasedfzpn custody,he Ie to zsoelrol pay-
     neat or $5.00, raiLroadtare rraa; the point of
     re4lcaeoto plnct!ci ~convlotlon
                                   ena the preecrlb-
     ed olotfiing.
           *%here 8 Candl t lw&   Par&u   or Per010has
     boen revoklrrd
                  aad the prisoneris returnedto
     prison ta serve h%a ~ntenae, the amount to be
     paid hia upon dlsahar~ ehell be, (LOahown above,
     baaed on the actual flat tlm froxcthe date of
     his ap?rehemlon after revooatlonof olsa~ency
     to the date of discharge. The time served prior
     to i?eOelYlng the Condltlonal Z'ardon or Parole
     connot be 00n6leer0e es ohe prisoner wan paid
     et the t&se of his releeee,the stetutoryallow-
     en80 of 85.00, reilroedtare from point of re-
     lease to plea8 of oonolotitxi nne providedwith
     the pnsoribe0 clothing. Xed tb oleaonoy(punt-
     ed not been violated end the prisoner reaolned
     out or prleon until he wae finallyeIaoherfg3e,
     ;;e;rthar      psymmt would bare been wade by the
            .

      “mTRil?.?s:

         When 0 p&toner Is granted a reprieve,
     xqardleso of the length of time it aofars,no
     peymc_at
            of en9 nature 1s due hisa,and neither
    is there any statutoryrequlre=eatfor cloth-
    ing to be furnlehed.
          wmae    on extension of e reprieve      not be
    granted,or the reprieveis revokedand the IE-
   rant8retwn0e to prison to fmrve the renaineer
   of his sentence,the oontlnultyof tins soned
   la not ocnsi8c~reebroken by the reprieve,and
   in Uetarzlnlnp,the amount to be paid upon dls-
   oharge, you should add the tlum served before
   and after th.sropriovean& pay the imate in
   aoooreancewith the aoheduleon the preoeelag
        for flat tlm 60tually s0rveQ. The t&e
   pair;8
   servedbefore tho reprieveshould be oounted In
   this aiiueaa the prleonerwas not given anything
   whon he wua roleeeedon the reprlevo.
         Where a reprieve1s revoked,the prlaoner
    will not receivecredit on hS6 sentenoefor the
    tlae he wu8 rcloaese on the reprieve, and hle
    ornelt on the mcutenoewill 8top with the date
    of his role&soon the roprleve.
    “Eschq8 a
          *lChen e prlucner   esonpea,   1s reoeptureU
    and returnedto prison to oompletehis sentenoe,
    the amount due him at data of dleohar~ should
    be orrlred at in the 8am manor as lf h? was re-
    loaeod on a wprlsteI that 18, l.n doternrlniq
    the flat time before and after the eno+pe,add
    them toGether and then pay the fmounte        in
    the seheenls on pq6 1 for aotual flttt.‘time’ served.
    AII1x1the uase et reprieves,the flat ttie before
    the date of e8oape should be oounted in arrl91w
    at total flat time nerved, as the prisonermm
    not clven amhlag when he esoapetl.
         =ln all of the above oases,the prisoner
    5s entitledto withdraw en9 fun&s he ~a9 have
    on deposit in the offloe or the SarQen or Semi
    Eanagar upon his belng released."
         you+ attent:onis dimm3e to Article 6166z(1)
       Civil Statutesof Texas, nhioh statutegovernsthe
l?evleed
Hon. 0. z. 3. P,lUngabn,Togo 4


paymentson dlaohar                      berdon a8 est   forth   In
your above quo e
            TaT%::               fu1r
            *non a prImnor Is entitledto a din-
      charEc trolaprI800,he or ehe abell be fur-
      nished with IIwritten or printeddischargefro=
      the snnegtw, with seol atilred,eI@ed by thr CCUL-
      oear, glvlng prisoner98naas, date ol oentenoe,
      fmm what County sentenced, enount or oaxautn-
      tlon rooelvod,it any, the trade ho hen learnad,
      ir CDJ, hie pmmion0y    in 8a38, end auoh des-
      oription60 say be praotlaable. Suah tliaoberg-
      ad pemtm shall be turnlshodwith a daoent out-
      fit of oitlzen’rolothingof good qunlityand
       fit,   end two suit8 OS unaem4ar;       aad   when a per-
       aon and/or oonvloteotuelly servesover one year,
       he shall mcnive Fifty Dollar8 ($50.00)IO mney
       in vCdItIonto any Eoney held to his or her are-
       &it, providedthat it e poraon end/or oonviot
       doea not sotuallymrve one year Slat tine   he
       shall not reoelvePiftp Sllera (fMO.00);&ut
       in llou      thereef (L pcrrron 6erviag leara than one
      year satual the ahall reoelve‘ik@nty-five  Dol-
      lam (&F&O) in money ti additionto any money
      held to his or her oredit and a aeoent outfit
      ai oitIeea*oolothlng ot geoQ quelltyand fit
      and two ouits ai underwear, pmldod that lf
       the natusl time rrorvdl exoebds ton (10) yeero,
       the mm of money &ml1 bs Seventj-iIve    fkllara
                  end ii the aatuol time served exceed8
                h) years   tho mm of rboney ehall be One
      Eumlrod Dolles (8100.00). Aa far (LBmy be
      praatloeblothe l’riaonIbard ray authorize a
       are&ion of e Eureeu for tho purpose of plaoing
       di6aharged priSoaera in oonneotion rIth ~cploy-
       met&, providedouah will not be extra expense
       to the YrIeon 3yat(h.g
              Artiole 6603(10),      Civil Statutesof Texas,
                                     Revised
governing     the    8eot:oaon        ~4tion or wrole e8 mt
                                 OOnait~0d
forth in year aInn4 quotail lottar-Pi,48 iollovm~
            “Upon the dischargeOS eny prisoner upon
       parole,either under the pro1ioion4 of tblo
       Aet, or throw the exoroieo by the ~vemor
t?OD. 0. .',R. "lllD~8oa,Pap   5

       o r lxeoutiveolemnoy, independentol t:ia Aot,
       ruob prr8cn 80 percled,shall be rur-Asked by
       the prcpar of~losrsof the State Ptlaon Fonrd
       nit3  mob olotblnt PS Is usually furnlsbedto
       prlronaraupon disohargsrroa prircn la thI8
       State togathrr-; ith e railroad non-transferable
       tlokrt rron t!m plaoe cr l;irdl6aha?gsto the
       plaoe or his aonvSatIoDand 8entenae,am? In
       addltloathereto the 8m or t5.09.a
           AD opinionsddraeseb to 0. 2. 6. Ellingronby
foe i7.Alrup, Of Tantarp 6, lQS6, ocntained.  In YOlme &69,
letter opi~icnsof the Attorney Gaceral,pe6c 877, holda
that  where a aonvlat served less than one year and yes
relaaaedon E oondltioaalpardon1 and theraafier,was
arrestedand tuned anotherperiod of less than air month8
lrtsr havlag vlolatedt&a ocwl!rlonsor his pardon, upon
hi8 rubsequentdisotiarge,   ha 1s entitledto oDly $gS.OO
tOr haring rtrwd    lass than OIL@yea:, the oonstruotlonbe-
 ing that the bgislsture intmd6d the aoovlotshould 8arve
ocnaaautlvatlae,    1~ o:der to x-aoalvathe paymentssat
forth in hrtlale61862(l),3evi8edClvll 6totutaeot Texnr,
Also, tbti de~artaicnt gives the additions1reason for the
hOldiBg  in the alove opinionthat the ocnviot0111 have
reaeivedtTtcbtnetit8st tcrth In’Article6eOS(lO),Sevired
Cl011 StatutesOf Texas, above puottd, upon his raleaae on
4 ooaditionalBprdon.
             The lubstanoao? the C&varnor~sproalaiaation
granting    aleaenoyoontrolrits 0rre0t re~nPtilta8oi the
Be&la by   ahleh it is designated. rr Part6 Elaak,.
                                                  69 s':i
                                                        tad
828.
           It would 844~5 that Artiale 619G o? Title log,
R0lh.a  Civil T;tDtutsr  of Terss, a8 8et rortfiID rroo3pIled
Volwio 19 of ?awnon'rAanotatrd Clvll Statutes ct Texar,
would have aoze roroe and etttot with ruferanoeto the
dlaohargeof eonvlota. UO~?:ever     luoh,is not true in hat.
At the regular aasnionof the 40th Lsylslature,      Zcuse El11
59 ot.CbeptdrEl&, repealedall of Title 109, 3evIsed
Clrtl Statute8of Texas, cxceat article62OoJ.Thereafter,
at the tirrt oalled sessionof the 41st Leglslsturt,3mate
Bill Ea. 85, Se&loo '1,prcvldad en lswlmsnt of Artiah
6196, ?avlsod Clvll Statute8of Texas. The passage OS
Senate El11 83 dld not make an lnde endeat aat, but plaln-
ly stats8 an lnfeot!oato saend Artsole FlQ6,
                                           :     and sfnae
             Your attonticn    3s direotad    to that portion    af
your nosaa~a whioh relatee:
             -Zn oarputlngnn lnmte*s   flat the   or
        t:r.eautually Berned,you ohould rlp,ure rror:
        the date he mu senteaoed   and not frcrr the
        data 5.0WE   moetoed    at die penitentiury.*
             ?hlie stntcmnt    In correat    wlisrs the inmite   ao-
eepte hls 89nteR00 UithOUt en  UpJWtll. :ihnrtthe Imate
renaimtlin jail or was ia tho ponltcatiaryCuri% tls
appeal, hlr tlxo DoEins to run cn thr dote of tho ~Sabdr,tc.
There tha lnmte is at lar.go  on bond or reco~niztmoe lend-
ing appeal hla tlm begins to run won hi6 arroet ead
the exeoutionot m oomftmont iamed by the trial oourt
upon receipt oi the nnndate. Art. 77fi, Cods of Cxldnal
Frocedura    at Texan.
          It is our opinionthnt ycur 3etter cor$eotly
ateteo the paysaonta due ooavlotswhen blaohnr@  or re-
loam34 on olemsncy. The Hatenents in your letter an4 the
reoitatfonaof the oplnlonaas rretforth herein are hereby
adoptod,

                      this to anawor yaui inquiry,we ure
             Bolftwint,
                                        Very truly    prmro